[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-13264                ELEVENTH CIRCUIT
                                                           JANUARY 28, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                            ACTING CLERK

                   D. C. Docket No. 94-04066-CR-4-WS

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ALEXIS ANTONIO ROSARIO,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                            (January 28, 2010)

Before DUBINA, Chief Judge, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Appellant Alexis Antonio Rosario, proceeding pro se, appeals the district

court’s denial of his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2).

On appeal, Rosario argues that the district court erred in finding that it did not have

the authority to reduce his sentence under Amendment 706, which reduced the

base offense levels applicable to crack cocaine, because the presentence

investigation report (“PSI”) held him responsible for having more than 4.5

kilograms of crack cocaine.

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983,

984 (11th Cir. 2008). A district court may modify a term of imprisonment in the

case of a defendant who was sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). Any reduction, however, must be

“consistent with applicable policy statements issued by the Sentencing

Commission.” Id. A reduction of a term of imprisonment is not “consistent with

applicable policy statements issued by the Sentencing Commission” – and is,

therefore, not authorized under § 3582(c)(2) – if the retroactive amendment does

not have the effect of lowering the defendant’s applicable guideline range.

U.S.S.G. § 1B1.10(a)(2)(B).



                                           2
       In determining whether Amendment 706 reduced Rosario’s guideline range,

the district court was required to consider not only whether the amendment reduced

the drug quantity base offense level, but whether § 4B 1.1(b) produced a higher

offense level than his amended drug quantity offense level. See U.S.S.G.

§ 1B1.10(b)(1) (the court “shall determine the amended guideline range that would

have been applicable to the defendant if the amendment(s) . . . had been in effect at

the time the defendant was sentenced”). Proceedings under § 3582(c)(2) and

§ 1B1.10 do not constitute de novo resentencing, and all original sentencing

determinations remain unchanged with the sole exception of the guideline range

that has been amended since the original sentencing. U.S.S.G. § 1B1.10(a)(3);

United States v. Scott, 315 Fed. App’x 895 (11th Cir. 2009). We have held that a

defendant accountable for more than 4.5 kilograms of cocaine is not eligible for a

sentence reduction under Amendment 706. United States v. Jones, 548 F.3d 1366,

1369 (11th Cir. 2008), cert. denied, 129 S. Ct. 1657 (2009).

       Here, the record reveals that Rosario was originally sentenced based upon

4.75 kilograms of crack cocaine that was attributed to him.1 As such, he was not



       1
         Even if we assume arguendo that the PSI attributed to Rosario less than 4.5 kilograms
of cocaine, as the parties suggest, we nevertheless find that he is ineligible for a sentence
reduction because he is a career offender. See United States v. Moore, 541 F.3d 1323, 1327-28
(11th Cir. 2008), cert. denied, 129 S. Ct. 965 (2009) (holding that Amendment 706 had no effect
on a career offender’s applicable guideline range).

                                               3
eligible for a sentence reduction, and the district court properly denied his

§ 3582(c)(2) motion. Accordingly, we affirm the district court’s order denying

Rosario a sentence reduction.

      AFFIRMED.




                                           4